Citation Nr: 0019057	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to an increased rating for enucleation of the 
right eye, currently evaluated as 50 percent disabling.




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




REMAND

The veteran had active military service from March 1943 to 
March 1946.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In June 2000, the Board received a statement from the veteran 
requesting a hearing at the RO.  The veteran also requested a 
change in representation.  Therefore, further development is 
required. 

The case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran 
regarding his choice of representative, 
and, if in order, supply him with the 
necessary documents required for a change 
in representation.  

2.  The RO should schedule the veteran 
for a hearing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




